           Case 1:20-cv-07412-CM Document 6 Filed 10/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHRISTOPHER JOSEPH,

                             Plaintiff,                              20-CV-7412 (CM)
                     -against-                         ORDER DIRECTING PAYMENT OF FEES
                                                         OR AMENDED IFP FOR RELEASED
EDWARDS; C.O. PERALTA; CAPTAIN
                                                                  PRISONER
COLON; VALERO,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, who is proceeding pro se, originally filed this action in the United States District

Court for the Eastern District of New York. By order dated, September 10, 2020, the Eastern

District transferred the action to this Court. (ECF No. 4.) At the time he filed this action, Plaintiff

was incarcerated in the Fishkill Correctional Facility. He was, therefore, a “prisoner” as defined

in the Prison Litigation Reform Act (PLRA) 1 when he filed this action and is subject to the

PLRA’s restrictions. See Gibson v. City Municipality of N.Y., 692 F.3d 198, 201 (2d Cir. 2012)

(“[T]he relevant time at which a person must be ‘a prisoner’ within the meaning of the PLRA in

order for the Act’s restrictions to apply is ‘the moment the plaintiff files his complaint.’”)

(citation omitted). Under the PLRA, a prisoner proceeding in forma pauperis (IFP), for example:

(1) must pay the $350.00 filing fee in installments withdrawn from his prison trust fund account,

28 U.S.C. § 1915(b)(1); and (2) can be disqualified from proceeding IFP, that is, without

prepaying the filing fee, if he has previously filed three federal civil actions (or appeals), while




       1
         Under the PLRA, a prisoner is “any person incarcerated or detained in any facility who
is accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal
law or the terms and conditions of parole, probation, pretrial release, or [a] diversionary
program.” 28 U.S.C. § 1915(h).
               Case 1:20-cv-07412-CM Document 6 Filed 10/14/20 Page 2 of 3




he was a prisoner, that were dismissed as frivolous, malicious, or for failure to state a claim on

which relief may be granted, § 1915(g) (the “three strikes” rule). 2

          On October 1, 2020, the Eastern District received a letter from Plaintiff stating that he is

no longer incarcerated and providing his new address. 3 See Joseph v. Cuomo, No. 1:20-CV-

3957, 5 (PKC) (LB) (E.D.N.Y. Oct. 1, 2020). Public records maintained by the New York State

Department of Corrections and Community Supervision confirm that Plaintiff has been released.

Upon a prisoner’s release, “his obligation to pay fees is to be determined, like any non-prisoner,

solely by whether he qualifies for [IFP] status.” McGann v. Comm’r of Soc. Sec., 96 F.3d 28, 30

(2d Cir. 1996). “A released prisoner may litigate without further prepayment of fees upon

satisfying the poverty affidavit requirement applicable to all non-prisoners.” Id.

          Because Plaintiff has been released from incarceration, his financial situation may have

changed. Thus, if Plaintiff wishes to prosecute this action and proceed IFP, he must complete and

submit an amended IFP application within thirty days. Alternatively, Plaintiff may pay the

$400.00 in fees, which includes the $350.00 filing fee and a $50.00 administrative fee that

applies to litigants who are not proceeding IFP. If Plaintiff fails to comply with this order within

the time allowed, the Court will dismiss this action without prejudice to Plaintiff’s refiling the

action.

                                             CONCLUSION

          The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Within thirty days of the date of this order, Plaintiff must either pay the $400.00 in




          2
        A plaintiff who was a prisoner at the time of filing his complaint is also required to
have exhausted available prison administrative remedies. See 28 U.S.C. § 1997e(a).
          3
              The docket in this action has been updated to reflect Plaintiff’s new address.

                                                     2
            Case 1:20-cv-07412-CM Document 6 Filed 10/14/20 Page 3 of 3




fees that are required to file a civil action in this Court or complete and submit the attached

amended IFP application. If Plaintiff submits the amended IFP application, it should be labeled

with docket number 20-CV-7412 (CM). No summons shall issue at this time. If Plaintiff fails to

comply with this order within the time allowed, the Court will dismiss this action without

prejudice to Plaintiff’s refiling this action.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:    October 14, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  3
